 294DECISIONSOF NATIONALLABOR RELATIONS BOARDSmith Industries,Inc.and United Steelworkers ofAmerica,AFL-CIO. Case 23-CA-2500August 29, 1969SUPPLEMENTAL DECISION ANDORDERBY CHAIRMAN MCCULLOCH AND MEMBERSJENKINS AND ZAGORIAOnMarch23,1967,theNationalLaborRelations Board issued its Decision and Order' intheabove-entitledproceedingThereafter,onNovember 12, 1968, the United States Court ofAppeals for the Fifth Circuit entered an opinion anddecree,' remanding the matter to the Board withdirectiontoaffordRespondent a hearing withrespecttothevalidityof the election andcertification.On January 17, 1969, the Board issueditsOrderReopeningRecordandRemandingProceeding to Regional Director.On June 5, 1969, Trial Examiner Morton D,Friedman issued his Decision on Remand, attachedhereto,finding thatRespondent's objections toconduct affecting the results of the election werewithoutmeritand,therefore,thattheBoardproperly certified the Union pursuant to the resultsof that election. Accordingly, the Trial Examinerconcluded that Respondent violated Section 8(a)(5)and (1) of the National Labor Relations Act, asamended, by refusing to recognize and bargain withtheUnionastheexclusiverepresentativeofemployees in the appropriate unit. Thereafter,Respondent filed exceptions to the Decision and asupporting brief, and the General Counsel filed ananswering brief.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itspowersinconnectionwiththiscasetoathree-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and brief, andthe entire record in the case, and hereby adopts thefindings, conclusions, and recommendations of theTrialExaminer,only to the extent consistentherewith-'TheTrialExaminerfoundthatcertainmisrepresentations which were embodied in a unionleaflet distributed shortly before the election, werenot sufficientlymisleading, or of sufficient import,towarrant setting the election aside.We do not'163 NLRB No 93'403 F 2d 889 (C A 5)'In view of our disposition of the case we find it unnecessary to decidewhether or not an atmosphere of fear prevailed throughout the plantsufficient to have had an impact upon the results of the electionagreeThe election was held onApril 7, 1966. Thehandbill in issue was circulatedon April 5, 2 daysbefore the election.Therein, the Union asserted withrespect to its contract with a competitor company ofthe Employer,whose employees are represented bytheUnion, that"theChristmas bonus was tieddown in writing in the contract."In fact,not onlydid that contract fail to providefor a Christmasbonus, but the record makes clear, and the TrialExaminer found,that theUnionhad traded anyclaim for such a benefit in exchange for other items.AlthoughtheTrialExaminer found that theEmployer distributed a handbillon April 6 "which,at least,was somewhat successful in answering theUnion's claims,"that leaflet did not challenge thefalse assertion discussed above. Indeed,during thebrief period betweenthe April 5distribution of theUnion leaflet and the April 7 election, Respondentwas unable to gather the true information on thisissue,much less disseminate that information to itsemployees.Thus, the handbill in question contained asubstantial misrepresentation with respect to a wagerelated subject,amatter of the utmost concern toemployees voting in the election.Itwas made by aparty in an authoritative position to know the truefacts,and the handbill was circulated at a timewhich precluded effective reply. The Union thusexceeded the bounds of lawful electioneering andinterferedwith the free choice of the employees.Accordingly, the certificationof the Union by theBoard is invalid and Respondent,by refusing torecognize and bargain with the Union, did notviolateSection8(a)(5).We shall dismiss thecomplaint in its entirety.ORDERIt is hereby ordered that the complaint herein be,and it hereby is, dismissed in its entirety.MEMBER JENKINS, dissenting:For the reasons set forth by the Trial Examiner, Iwould affirm his decision.TRIALEXAMINER'S DECISION ON REMANDSTATEMENT OF THE CASEMORTON D. FRIEDMAN,TrialExaminer:Pursuant tostipulationbetweenUnitedSteelworkers of America,AFL-CIO,herein called the Union,and Smith Industries,Inc., herein called the Respondent,a consent election wasconductedinCase 23-RC-2646 on April 7, 1966, by theRegional Director for Region23 of the National LaborRelationsBoard,hereincalledtheBoard,amongRespondent'semployees in an agreed-upon appropriateunit in which of approximately 215 eligiblevoters, 212cast ballots, of which Ill were for, 85 were against, theUnion and 16 ballots were challenged Thereafter, onApril 14,1966,Respondent timely filed objections toconduct affecting the results of the election Thereupon,the aforesaid Regional Director investigated the objections178 NLRB No. 46 SMITH INDUSTRIES295and on July I, 1966, issued his report finding theobjections to be without merit and recommending thatthey be overruled in their entirety and that the Union becertifiedasbargaining representative of Respondent'semployees in the appropriate unit. Thereafter, on July 13,1966, the Respondent timely filed exceptions to theRegional Director's report on objectionsOn August 26,1966, the Board issued a Decision and Certification,adopting the Regional Director's findings and certifyingtheUnion as exclusive bargaining representative of theRespondent's employees in the appropriate unit.Thereafter,upon a charge filed by the Union onSeptember 13, 1966, the aforesaid Regional Directorissuedhiscomplaint in the instant proceeding datedSeptember 20, 1966, alleging that Respondent refused tobargain with the Union in violation of Section 8(a)(5) and(1) of the Act. Respondent filed a timely answer to thesaid complaint in which it admitted jurisdiction but deniedallthe other material allegations. On October 7, 1966,counsel for the General Counsel filed a motion forsummary judgment, which motion, upon order to showcause issued by a Trial Examiner of the Board, wasanswered by the Respondent which, in essence, stated thatthe certification of the Union was improper because theobjection to the election tiled by the Respondent in Case23-RC-2646 had merit and the Respondent should havebeen given a hearing thereon and an opportunity topresent evidence in support thereof On January 11, 1967,aTrialExaminer issued his decision on motion forjudgment on the pleadings in which General Counsel'smotion for summary judgment was granted and theRespondent was found to have violated Section 8(a)(5)and (1) of the Act. On March 23, 1967, the Board issueditsDecision and Order ' affirming, without comment, thefindings and recommendations of the Trial Examiner andadopting as its Order the Recommended Order of theTrial ExaminerThereafter the General Counsel filed with the UnitedStates Court of Appeals for the Fifth Circuit a petitionfor enforcement of the Board's Order, to which petitionthe Respondent filed an answer. On November 12, 1968,the court of appeals handed down its opinion refusing toenforceandsettingasidetheBoard'sOrderandremanding the case to the Board for a full hearingPursuant to the aforesaid remand, the Board, onJanuary 17, 1969, reopened the proceeding and remandeditto the Regional Director for Region 23 for a fullhearing before a Trial Examiner for the purpose ofpermitting the Respondent to adduce evidence in supportof its objections to conduct affecting the election in orderto test the validity of the election and the resultingcertificationSaidorder further instructed the TrialExaminer, upon the conclusion of the hearing, to prepareand serve upon the parties a decision containing findingsof fact, conclusions of law, and recommendationsPursuant to notice issued by the said Regional Director,ahearing was held before me in Houston, Texas, onMarch 11, 12, and 13, 1969, in which all parties appearedand were afforded full opportunity to present evidence ofthesubjectmatteroftheremand,examineandcross-examine the witnesses, present oral argument, andfilebriefsBriefs were filed by counsel for the Respondentand for the UnionUpon the entire record in this case, including thecourt'sopinion and decree, the Board's Decision andOrder and subsequent order reopening the record, therecord inCase 23-RC-2646, the evidence adduced at thehearing before me, and all the briefs submitted by theparties, and upon my observation of each of the witnessesas they appeared before me,Imake the following-FINDINGSOF FACT AND CONCLUSIONS OF LAWI.THE ISSUES INVOLVEDAs noted above, the remand ordered by the court ofappealsand the Board involves the merits of theRespondent's objections to conduct affecting the results ofthe election conducted by the Board on April 7, 1966. Theobjections relate to the contents of a handbill distributedby the Union on April 5, 1966, alleged by the RespondenttocontainmaterialmisrepresentationswhichtheRespondent did not have sufficient time to effectivelyanswer and to alleged threats made by the Union andothers to employees which, according to Respondent,created an atmosphere of fear surrounding the electionBecausethecasearisesinthecontextofarefusal-to-bargain proceeding, if the objections have merit,the Respondent, which admittedly refused to bargain, didnot violate Section 8(a)(5) of the Act because thecertification of the Union was improper On the otherhand,iftheobjectionsdonothavemerit,theRespondent's refusal to bargain constitutes a violation ofSection 8(a)(5) and (1) of the Act. Thus, the issues are-(A) Did the Union's handbill circulated 2 days beforetheBoard-conductedelectioncontainsuchmisrepresentationswithregard to wages and fringebenefits obtained by the Union in other comparable plantsas would warrant setting aside the election?(B) Did the Union, or others, threaten unit employeesprior to the election, and if so, did such threats create anatmosphereoffearwhichpreventedafreeanduntrammeled choice in the election?(C) Did the Respondent unlawfully refuse to bargainwith the Union in violation of Section 8(a)(5) of the Act?II.THE UNFAIR LABOR PRACTICESA The Misrepresentations by the UnionTo comprehend fully the significance of the handbill ofwhich the Respondent complains, it is necessary that someof the history of the organizing attempts which the Unionundertook at the Respondent's plant be related. Thecampaign by the Union to organize the Respondent'semployees began sometime in the spring of 1965 Thiscampaign resulted in a Board-conducted election, held onMay 27, 1965, which the Union lost.Preceding the Union'scampaignat the Respondent'splant,theUnion hadorganizedtheemployees atRespondent'scompetitor,AlliedChainLinkFenceCompany, herein called Allied. TheUnion wontheelectionatAlliedand at the timeofUnion's1965campaign at the Respondent's plant, the Union and Alliedwerebargaining.However, this bargaining failed toproduce agreement and Allied employees went out onstrike.Evidently, the fact that Allied employees went outon strike became very important to the Respondent'semployees and had a significant impact upon the 1965election at the Respondent's plant which the Union lost ''163 NLRB 583'403 F 2d 889'All of the foregoing from the uncontroverted testimony of MarionFaulkner,personnel manager of the Respondent during the critical timesherein 29 6DECISIONS OF NATIONAL LABOR RELATIONS BOARDDuring the 1966 campaign which culminated in theelection conducted by the Board on April 7, the strike atAllied had been settled and it was reported that the Unionhad obtained a very favorable contract for the employeesof Allied whom it represented During that period of time,a number of the employees of the Respondent approachedMarion Faulkner, Respondent's personnel director, andasked him questions about the Allied contract, whetherFaulkner knew if the employees at Allied had received a50-cent-an-hourwage increase, if they had obtained 3weeks' paid vacation, and the general question of whetherFaulkner knew what the package was at AlliedThus, the Union's contract with Allied became one ofthe important issues during the Union's campaign prior tothe 1966 election, and both sides campaigned with regardtheretoAs the election date drew near the campaign, asinmany instances of union organizing activity, becamevery intent, acidulous, and acrimoniousDuring thispreelection period, the Respondent's theme, among otherthings,was a constant questioning in its handbills as tothe whereabouts of the Allied contract and what were thedetails thereof In effect, the Respondent wanted to knowwhat the Union had produced for the employees of Alliedand wanted to know why the Union did not publish whatithad obtained at Allied In other words, it asked theUnion to "put up or shut up " Finally, coming down tothe end of the campaign, this questioning of the Union'smotives and the Union's accomplishments resulted in theissuance by the Respondent of several handbills or letterscirculated within a week or two before the election Thus,onMarch 31, a Respondent letter was devoted almostentirelytothe"Alliedcontract " In that letter theRespondentwanted to know "where is the Alliedcontract?" Then again after reciting the history of thelaborproblems at Allied, the letter read".Weunderstand that a contract has now been signedBUTWHERE IS ITS"Then, in that same letter, theRespondent asked the employees to obtain copies of theAllied contract and compare it to the benefits they werereceiving currently at the Respondent's plant The letterended up with telling the employees not to make theirchoice in the dark, to make the Union show how little thestrike brought the employees at Allied, and asking theemployees whether they needed such a Union It requestedthe employees to vote "NO" at the electionOn April 2, a similar letter was circulated by theRespondent That letter contains the following paragraphLook at that blue letter again Is the union interestedinbuilding or destroying - adding to or taking apart9Then think of the Allied and Proler employees whobought the union lineWHERE IS THAT ALLIEDCONTRACT?In a questionnaire attached to a letter dated April 4,theRespondent asked, "Do youknowwhat is in theAllied contract? If the answer to any of these questions isNO,voteNOnext Thursday "OnApril5,1966,theUnion replied to theRespondent's March 29 and April 2 letters with a handbillwhich is the subject of the Respondent's objectionsherein 'The Union's April 5 handbill finally set forth whatpurported to be the salient features of the contractbetween the Union and AlliedAmong these featureswere that under the contract the employees at AlliedThis handbill and its attachment are attached and marked "AppendixB "[Appendix B omitted from publication 1received gains of approximately 30 percent over what theyhad been receiving before voting in the UnionWageswere increased 42 cents per hour according to thehandbillIn addition, another benefit, according to thehandbill,was that the Christmas bonus had been tieddown in writing in the contract In an attachment to thehandbill the Union set forth the names of a number ofcompanies located throughout the country which were incomparable businesses to the Respondent and which wereorganized by the UnionThen, were set forth a fewexamples of wages paid in the said unionized plantsAmong these wages was one paid to a classification calledin the handbill "general worker" at a rate of $2 43 perhourThe foregoing three items are the basis for theRespondent's objections and complaints The claim in thehandbill that a 42-cent-per-hour increase was given to theAllied employees the Respondent contends is inaccurate,misleading, and a misrepresentation in that the contractactually called for the 42-cent-per-hour increase to be paidin steps over a period of 3 years and not immediatelyWith regard to the Christmas bonus the Respondentcontends that the bonus was not tied down in writing inthe contract and, in fact, was not tied down at allWithregard to the rate wage of $2 43 per hour for a generalworker, the Respondent claims that none of the plantsnamed in the handbill at which the Union claimed itobtained benefits for its represented employees had aclassification of general worker which was paid the wagerate of $2.43 an hourThe Respondent claims that it had insufficient time inwhichtoanswertheseallegedfalsehoodsandmisrepresentations, but, in fact, although at the time theRespondent did not have, nor had its officers ever seen, acopy of the Allied contract, it nevertheless managed tocirculate,on April 6, a handbill which, at least, wassomewhat successful in answering the Union's claims Thishandbill or letter stated in part that the increases werespread over a number of years and were not effectiveimmediatelyThe handbill of April 6 then went on tocompare various working conditions and fringe benefits ofthe employees at the Respondent's plant as compared withwhat the Union had alleged in its handbill of April 5 andfurther argued and graphically showed that, according toRespondent at least, the employees at the Respondentplantwere still better off than the employees at Alliedevenwith the gains that they procurred through theUnion It should be noted, however, that at the time theApril6handbillby the Respondent was written anddistributed, the Respondent still had no direct knowledgeof the terms and conditions of the Union-Allied contractand had, in fact, been unable to procure a copy of the saidcontract up to that time 'However, at the hearing herein the Allied contract wasintroduced into evidenceA reading of this contractreveals that the pay increase of 42 cents was to bereceived by the Allied employees in three annual steps of14 cents each step Each step was to be a year apart sothat the raise of 42 cents was actually spread over aperiod of 3 years. As noted above, the April 5 handbill oftheUnion, of which the Respondent complained, merelystated flatly that the employees had received a 42-centwage increase at Allied.With regard to the statement that the Christmas bonushad been tied down in writing in the contract, a reading ofthe contract reveals that the Christmas bonus is not even'From the uncontradicted testimony of Faulkner SMITH INDUSTRIES297mentioned thereinWith regard to the 42-cent-per-hour increase as setforth in the April 5 handbill, former Union RepresentativeCharles Elder admitted in testifying that when he wrotethe handbill he did not know how the 42 cents was to beallocatedIntestifyingwith regard to the classification of"general worker" represented as receiving up to $2 43 perhour, Elder stated that he received these figures from theresearchdepartment of the International Union. Theresearch department sent to Elder the contracts for fivefirms located throughout the country.The nearestclassification thatElder could find on examination bycounsel for the Respondent was one called "generalhelper" and not "general worker" whose rate was $2 43per hour This was in the Los Angeles GalvanizingCompany contract. Asked how he could have decided thata "general helper" in the Los Angeles firm contract wasthe same as a "general worker" at the Respondent's plant,Elder was at a loss and could not explain how or why hehad changed the name of general helper to general workerexcept to admit that he had changed the name to fit aclassificationof a number of the employees at theRespondent's plantHowever Elder refused to admit thatthiswas a direct attempt at misrepresentation. Inconnection therewith, it should be noted that with regardto other classifications and wages claimed by the Union initshandbill of April 5, there were classifications with thesalaries claimed in one of the contracts used by Elder inorder tomake up the statement in the handbill.Accordingly, the reported amounts and the classificationswereaccurateexceptforthatof"generalhelper"transposed to "general worker."Elder further admitted in testifying that with regard tothe claim that the Christmas bonus had been tied down inwriting, he received this information from Union BusinessRepresentative C T Ray Ray testified that he told Elderthat other matters such as wage increases and other fringebenefits have been incorporated in the Allied contract andthat the bonus had been fixed also However Ray statedthat he did not tell Elder that the bonus had been fixed inwriting.Thus, if the testimony of these two witnesses iscredited to the extent above, then it can clearly be seenhow a telephone conversation could have left with Elderan incorrect impression that the bonus had been tied downinwritingHowever, Ray further testified that he had obtained asnegotiator at Allied a promise from the Allied negotiatorsto the effect that if the Company could afford it, it wouldpay the Christmas bonus as the Company had done inprior years and that, therefore, verbal agreement as to thebonusesexistedOn the other hand, both RobertBambace, an attorney who represented Allied at thenegotiations with the Union, and George B. Drummond,who as assistant general manager had been a negotiatorforAllied during the period of the negotiations with theUnion, both testified that there had been no promise ofbonuses in the future at Allied because the Union hadgiven up the idea of a bonus in exchange for an additional2-centpayincreaseAccordingtoBambaceandDrummond, Allied, up to that point, had been willing togive a 40-cent wage increase and Ray had stated that hedid not care about the Christmas bonus, that the Unionwould give that up if Allied would increase the wages byan additional 2 cents This the Allied negotiators agreedto and the subject of the bonus was then droppedAlthough Ray additionally testified that as proof of thefact that an oral arrangement had been made with regardto the bonus, Allied had paid a bonus to employees in theyear 1966, after the contract had been signed. However,both Drummond and Ronald L Seifried, an accountantfor Allied, testified that no bonus had been paid at Alliedsince the contract was entered into to any member of theunit represented by the Union From my observation ofthese witnesses as they appeared before me and becauseboth Bambace and Drummond are no longer in any wayconnected with Allied and have no interests therein, andcan, therefore, be considered to be disinterested witnesses,Icredit their version of the negotiations between Alliedand the Union and find as a fact that no arrangement wasmade either oral or written for bonuses to be paid to theAllied employees after the contract of 1965 was enteredintoB The Alleged Atmosphere of ThreatsItwould seem that a number of employees were told bytheir fellow employees that if they did not join, assist, orvote for the Union in the election they might lose theirjobs.Thus, employee Murphy Smith, credibly testified,without contradiction, that about 2 weeks before theelection fellow employee Lee Bostick asked Smith to signa union card Bostick told Smith that a majority hadalready signed and that if Smith did not sign he wouldlose his job. About the same time, according to Smith, anunknown and unidentified man came to Smith's house andasked Smith to sign a card Smith refused and the mantold him that if he did not sign a card he would stand achance of losing his job. Smith on cross-examinationadmitted he was not frightened and he further admittedthat neither his conversation with Bostick nor with theunidentifiedman induced him to sign a card or kept himfrom voting in the election He did not vote in the electionbut he did not fail to vote because of any threats againsthimHe knew he could vote against the Union in theelection if he so chose.Employee Ivory Clark testified, without contradiction,thatabout 3 weeks before the election he had aconversationwithfellowemployee,CharlesSanders.Sanders told Clark that the latter would not be workingfor the Respondent if he did not help get the Union in.Clark was not frightened and told Sanders that the latterwas not running anything and that he was not ready tosign a card. He also cursed at Sanders. Clark admittedthat he had a right to do anything he wanted to dowithout Sanders telling him what to do. As far as hecould see nobody was really afraid to speak out. Oncross-examination Clark further admitted he voted in theelection and voted the way he wanted to and nothing thatSanders said had any effect on his vote. Nor did any ofhis fellow employees say that their vote in the election wasaffected because of fear.Paul R. Steffenhagan, another employee, had separateconversations about a week before the election withemployees Durrell Derbigney and Sammy Williams. TheDerbigney conversation took place about a week beforethe election in the garage of the plant Derbigney askedSteffenhagan whether the latter was going to vote for theUnion and Steffenhagan refused to give him a yes or noanswer. Then Derbigney told Steffenhagan that the lattershould vote for the Union because if he did not in the longrunhewould be sorryWhen Steffenhagan askedDerbigneywhat the lattermeant by that remark,Derbigney answered that Steffenhagan could be firedwithin 90 days after the Union had gotten in. About aweek and a half before the election Steffenhagan had a 298DECISIONS OF NATIONAL LABOR RELATIONS BOARDconversation with fellow employee Sammy Williams ThistookplacealsointhegarageWilliamsaskedSteffenhagan if the latter had heard anything to the effectthat if they did not join the Union they would be firedwithin90 days and Steffenhagan answered in theaffirmativeWilliams said that he was told the same thingand he wanted to know if there was any truth behind itSteffenhagan answered that he did not know and thatWilliams would have to go beyond Steffenhagan to checkthe truth of the matter Steffenhagan admits that hetalked to Vice President Kendall about the matter andKendall told him not to worry about losing his job in 90days after the Union came in Steffenhagan admitted thathebelievedMrKendallanddidnotbelieveMrDerbigneyHe further admitted that he voted in theelection theway he wanted to and that he thoughtDerbigney was just puffing. Steffenhagan also admittedthat he was aware and knew of the effect of the Texasright-to-work law and the meaning of that law He furtheradmitted that he was not afraid to vote in the election inany way that he wanted to and he stated that he did notknow any other employees who did not vote the way theywanted toAbout 2 weeks before the election employee Joseph MBeke had a conversation with employee Robert BostickThere were three other employees present whom Bekecould not name Bostick told Beke to join the Union andBeke said, "Hell, no " Then Bostick said that "We willfix you " Beke testified that he did not know how to takeBostick's remark but he was a little worried about it andhe told his supervisor, a Mr. Welch, about itWelch saidthat they would just have to wait and see what happenedWelch told him not to be afraid Beke then took theprecaution to protect himself by putting a gun in the glovecompartment of his car The gun was not loaded and hadno shells in it On cross-examination Beke admitted thathe voted the way he wanted to in the election and thatwhat Bostick said did not have any influence on him onthe way he voted He admitted that he did not feel afraidto speak out about how he felt about the Union althoughhe did not do so He further admitted that after Bosticksaid he was going to fix him, Beke paid no more attentionto the remarkEmployee Shedrick Little also testified as to remarksmade to him by an employee whom he identified as "DocSquale" and another employee by the name of "Derail "Although Little testified to certain incidents concerningthese two individuals, I cannot and do not credit any ofLittle'stestimonyinasmuchashemade severalstatements, prior to the hearing, to the General Counselwith regard to these threats and then retracted them twiceinletterstotheGeneralCounselasking that hisstatements be ignored Accordingly, I do not credit any ofLittle's testimony and do not rely on it to any extentEmployee Harry Swierkowski overheard a conversationa few weeks before the election between employee I CClark and Charles Sanders. Sanders asked Clark if thelatterwanted to sign a union card and when Clarkanswered in the negative Sanders told him that when theUnion came in Clark would not have a job Sweirkowskitestified that Clark still refused to sign a card, even afterthisremarkbySandersSwierkowski admitted oncross-examination that he knew that Sanders could notfire anybody and further testified that he knew the contentand import of the Texas right-to-work law Swierkowskiadmitted further that he thought that he could work at theRespondent's establishmentwithoutbelonging to theUnion regardless of what Mr Sanders or anybody elsesaidFurther, Swierkowski voted in the election and thisconversation had nothing to do with the way in which hevotedEmployee Sammy Williams, during the campaign, wasasked by employee Jim English to sign a card EnglishtoldWilliams that he would better himself by signing acard and the quicker the Union came in the more moneytheyweregoing to make However, Williams thenadmitted that this was after the election and not beforeHowever, both before and after the election employeeDurrellDerbigney spoke to Williams Derbigney wantedWilliams to sign a union card and he said the quicker hesigned the card the better it would be Derbigney said thatifWilliams did not sign a card that Williams would notgo any further, meaning, probably, that he would notreceiveany further promotionsOn cross-examination,however, Williams admitted that he knew about the Texasright-to-work law and that he did not have to belong to aunion to work in Texas Williams admitted that he votedintheelectiontheway he wanted to despite theconversations with other employees.In sum, then, the testimony of the foregoing employeesshowed that some of them were told that if they did notjoin or assist the Union they would lose or possibly losetheir jobsHowever each of these employees in turnadmitted that they knew they could not be fired if theydid not join the Union and they were aware of the Texasright-to-work law and/or that they voted in the electionthe way they wanted to and were not influenced in anyway by the so-called threats of losing their jobsHowever, in the case of Elijah Fieast, the results of hisspeaking out against the Union amounted to more thanmere threats Fieast's testimony, supported by testimonyof Melvin Williams, reveals that Fieast made a speech ata safety meeting in favor of the Respondent and againsttheUnion several weeks before the election ThereafterFieast was subjected to threats by fellow employees withregard to his physical safetyAlthough Fieast was neverphysically assualted, his property was either destroyed ordamaged by persons unknown Thus, Fieast stated thatthermos bottles were taken from his locker and smashedand other personal property was destroyed But even moreseriouswas the fact that Fieast's pickup truck wasdamaged on two separate occasions. On the first occasion,Fieast came out to the parking lot of the plant and couldnot start his car.When he looked under the hood hefound that someone had removed and smashed anelectrical component and he had to buy a new one inorder to get the car started Even more serious was thefact that one day Fieast came out to the parking lot andfound that his truck had been painted with threateningand obscene words to such an extent that Fieast wasunable to remove these threatening and obscene words Itwas necessary for him to have his truck repainted 6However, despite this damage to Fieast's property anddespite threats made to him by employees with regard tohis physical well-being, Fieast testified that he had no fearof speaking out and that he voted in the election exactlythe way he wanted to. He admitted that the threats andthe damage to his property did not in any way alter hisvote in the election`Iwould not credit employee Melvin Williams' testimony with regard tothreatsmade to Fieast if Williams' testimony stood alone,because of thefact thatWilliams' prehearing affidavits made no mention of these threatsto FieastHowever, because I was impressed with the testimony of Fieastwhichwent uncontradicted, I credit that part of MelvinWilliams'testimony which is supported by the testimony of Fieast SMITH INDUSTRIESPaul D Lewis, a foreman for the past 2 years, who wasa rank-and-file employee at the time of the election onApril 7, 1966, testified that he was an ardent unionsupporter and gave out approximately 15 cards during theorganizing campaignHe further testified that he attendedapproximately 15 to 20 union meetings before the electionand at one of those meetings Charles Elder, who presidedat the meetings and who was a union representative forthe Steelworkers, stated that if the Union would win theelectionand an employee had not become a memberwithin 30 days, that the employee would not receive thebenefitsnegotiated in the union contract and wouldpossibly lose his jobLewis places this statement atapproximately a month before the election. According toLewis there were approximately 50 to 100 people at thatmeetingAccordingtoLewis,atanothermeetingheldapproximately 3 weeks before the election, Elder said thatif the employees went on strike and those walking in thepicket line tried to stop someone from coming to work,theUnion would back them up Lewis admitted that atthe time his reaction to Elder's statement was negative.With regard to Elder's remarks at the first meeting, Lewistestified that he interpreted that to mean that this was tobe a union job, that the only way to keep the job was tobecome a union member However, under pressure ofcross-examination Lewis admitted that he knew about theTexas right-to-work law and knew that no one had tobelong to a union to work in Texas He knew that nobodycould lose his job for not joining the Union He admittedthat he knew this from company pamphlets that werepassed out during the campaign Furthermore Lewis votedin the election and he admitted that the remark made byElder did not affect the way he cast his ballot in theelection, he voted the way he wanted to Lewis furtheradmitted that physical violence was not in his mind whenhe was listening to Elder tell the assembled employees thattheUnion would back them up if they did not permitanybody to cross the picket line He admitted that to himthismeant that the Union would see to it that no one losthis job because of walking the picket line. In fact, Lewisadmitted that Elder made it clear that it was against thelaw to strike anyone on the picket lineElderdenied that he ever stated to any of theemployees in the unit at any organizing meeting or at anyother time that an employee who did not join the Unionmight lose his jobHe denied that he stated at anymeeting that employees who did not become members ofthe Union within 30 days would not get the benefits andwould possibly lose their jobs Elder explained that theonly 30-day period which he mentioned to the employeesassembled at the union meeting was that the Union hadwaived initiation fee for the first 30 days and that thoseemployees who joined thereafter would not get the benefitof the free initiation fees. He further stated that so far asbacking up any employees on the picket line as concerned,the only thing he might have said was that the Union, initscustomaryway,would try to provide for thoseemployees who lost their earnings due to strikes andpicketing.Elderwas subjected to very lengthy and thoroughcross-examinationIhavecarefullyconsideredhistestimony on both direct and cross-examination and findthat nothing that he said on cross-examination seriouslycontradictedhistestimonyondirectMoreover, inconnectionwith the allegedmisrepresentations,Elderreadily admitted that the statement with regard to theChristmas bonus was untrue but explained his reasons for299placingsuchstatementintheApril5handbill.Accordingly, and from my observation of the witness, IcreditElder's testimony and find that he did not in anyway threaten any employee at any union meeting withregard to loss of job if the employees did not join theUnion within 30 days.Itshould be noted in connection with the foregoingthreats that the Respondent issued among its letters to theemployees, in the preelection period, a number of noticesto the effect that the Union would not know the mannerinwhich an employee voted. For instance, in the letter tothe employees dated March 26, 1966, the Respondentstated as followsDon't be pressured by the fact that people may comeby your home Remember, you vote in secret and noone - union or company - will know how you voted.Don't let anyone tell you otherwiseAgain on April 5, 1966, 2 days before the election, in aletter to its employees the Respondent statedYou can vote NO whether you signed a card or notYou vote in secret and no one-company or union-willknow what you did unless you tell them.C Discussion and Concluding FindingsThe Board's rule with regard to misrepresentation hasbeen set forth as follows.We believe that an election should be set aside onlywhere there has been a misrepresentation or othersimilar campaign trickery, which involves a substantialdeparture from the truth, at a time which prevents theother party or parties from making an effective reply,so that the misrepresentation, whether deliberate or not,may reasonably be expected to have a significantimpact on the election. However, the mere fact that amessage is inartistically or vaguely worded and subjectto different interpretations will not suffice to establishsuch misrepresentation as will lead us to set the electionasideSuch ambiguities, like extravagant promises,derogatory statements about the other party, and minordistortionofsomefacts,frequentlyoccurincommunication between persons. But even where amisrepresentation is shown to have been substantial, theBoard may still refuse to set aside the election if it findsupon consideration of all the circumstances that thestatement would not be likely to have had a real impacton the election. For example, the misrepresentationmight have occurred in connection with an unimportantmatter so that it could only have hada de minimiseffectOr, it could have been so extreme as to put theemployees on notice of its lack of truth under theparticularcircumstancessothattheycouldnotreasonably have relied on the assertion. Or, the Boardmay find that the employees possessed independentknowledge with which to evaluate the statements.'With the foregoing as a guide, I examine now the itemsin the Union's handbill of April 5 which the Respondentclaimsconstitutedsuchmisrepresentationsaswouldwarrant setting aside the election.Iconsider first the representation made in that handbillto the effect that the employees at Allied received a42-cent-per-hour wage increase. The Respondent does notdispute that the Allied contract did provide for a 42-centincrease in wage rates but maintains that because thisincrease was to be given over a 3-year period the Unionmisrepresented by not stating that fact.'Hollywood Ceramics Company. Inc.140 NLRB221, 224 300DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe short answer to the Respondent's contention is thatthe Board in considering a case almost similar to one atbar,where the union failed to add that a wage increasedescribed in a preelection leaflet would be effective over a3-year period, held that the addition of this phrase wouldhave made the statements unmistakably clear but that theomission thereof was scarcely enough in itself to justify aninference that the Union's failure to add this phrase wasdeliberately intended to mislead the employees. The Boardheld that the characterization of a three-step wageincrease in terms of a total package is now a relativelycommonmethodofannouncingsuchbenefitsinnewspapers, trade publications, and the like and thattherefore,atworst, this was an exaggeration of factsubject to different interpretations and as such would notconstitute a sufficient basis for setting aside an election 'As heretofore set forth, a reading of the record showsthatthecontractsbetween the Petitioner and theemployers named in the handbill of April 5 contain theclassifications shown therein, with one exception, that of"general worker," which is listed in one contract, that ofLosAngelesGalvanizingCompanywheretheclassification is listed as "general helper" but pays $2 43an hour similar to the classification of "general worker"listed in the handbill. Elder testified that the transpositionof the word "helper" to "worker" was not readilyexplicable but, he testified, that it was not a deliberatemisrepresentationWhile the classification of generalworker may be numerous in Respondent's plant, I do notfindthatthiswas campaign trickery which couldreasonably be expected to have a significant impact on theelection.Ido not believe this item is sufficientlymisleading to warrant setting the election aside.There remains for consideration one item of allegedmisrepresentation which, perhaps, is the most serious ofall.This is the allegation in the April 5 handbill to theeffect that the Christmas bonus had been tied down inwritingAs heretofore established, this representation isfalse. It is unnecessary, under the rule of theHollywoodCeramics Company, Inc ,case' to determine whether themisrepresentation aforesaid was deliberate. The test wouldseem to be whether it involved a substantial departurefrom the truth at a time which prevented the Respondentfrommakinganeffectivereplysothatthemisrepresentation,whetherdeliberateornot,mayreasonably be expected to have a significant impact on theelection. I note that the Christmas bonus claim, althoughfalse,was only one out of many items set forth in thehandbillwhich were truthful. Far more significant werethe other items which the Union alleged it had obtainedfortheemployees at Allied and which claims weretruthfulInasmuch as the claim of the Christmas bonusbeing tied down in writing is only one of a number ofclaimsmade by the Union, most of which couldreasonably be said to have had more impact than theclaim of the Christmas bonus, I conclude that the Union'srepresentation as to the Christmas bonus was not onewhich was sufficiently misleading or of sufficient impactso as to interfere with the exercise of a free choice by theemployees who voted in the election.In addition to all of the foregoing, although it is truethat the Respondent was unable to obtain a copy of thecontract between Allied and the Union before the electiononApril 7, 1966, nevertheless on April 6, the dayfollowingthedistributionof the union handbill in'SeeRussell-Newman ManufacturingCo, Inc,158 NLRB 1260, 1264'140 NLRB 221, 224question, the Respondent did make a replyWhile thisreplydidnot directly contravene the allegation withregard to the tying down of the Christmas bonus, Inevertheless find that it was of sufficient import to haveovercome much of the significance and of the impact onthe voters of the Union's April 5 handbill.With respect to the threats and the alleged atmosphereof fear, a review of the testimony of each employee whowas threatened shows that none of them, under thesubjective tests recommended by the court of appeals inthis case, felt threatened or felt that they could not votetheway they chose in the election. Each of theseemployees was systematically asked on cross-examinationif each voted the way he wanted to in the election and theanswer was uniformly in the affirmative In addition, oneemployee,ShedrickLittle,made and withdrew hisstatement several times during the investigatory period sothat his testimony with regard to threats I find to becompletely unreliable.Additionally,anumber of theemployees admitted that they were aware of the Texasright-to-work law and knew that the threats made byfellow employees had no force or vitality Accordingly, Ifindand conclude that, for the most part, the threatsamounted to nothing more than statements made byrank-and-file employees to other rank-and-file employeesinthehurly-burly that normally abounds during thepreelection period in an industrial plant 1, therefore, giveno weight to the testimony with regard to these threatsThere is, however, the matter of the actual physicaldamage done to the property of Elijah Fieast. However, inthe case of Fieast, even he, after suffering property lossand after being threatened with physical violence, if histestimony is to be accepted, stated that he voted in theelection the way he chose and was not fearful of hisposition as an employee in the plant. He further statedthat he did not worry about speaking out with regard tohis favoring the Respondent in the election despite thethreats and the damage to his property. Under thesecircumstances, and given the subjective test recommendedby the court of appeals, I find that Fieast did not sufferfrom any fear with regard to the manner in which hevoted in the election The most that can be said withregard to the Fieast incidents is that other employeescould possibly have become fearful because of whathappened to Fieast However, the record is devoid of anyshowing that any other employees had been influenced bythese incidentsAdditionally, I note that the number of employees whowere threatened are an insubstantial number (less than adozen out of approximately 225) compared to the totalnumber of employees in the plant. Under thesecircumstances, I cannot find that an atmosphere of fearprevailed throughout the plant sufficient to have had animpact upon the results of the election. Accordingly, Ifind and conclude that although some employees werethreatened to the effect that if they did not join the Uniontheymight lose their jobs, and one employee sufferedsome physical damage to his property, these threats andthisphysical damage had insufficient impact upon theelection to warrant setting the election aside.Incoming to this conclusion I note also that theRespondent's handbills circulated before the electionemphasized the fact that the elections were to be by secretballot and that regardless of what choice the employeesmay have made with regard to signing cards, they couldvote in secret in whatever manner they desired and that no SMITH INDUSTRIES301one could affect their position with the Company becauseof the manner in which they voted.10D The Refusal To BargainTheRespondentadmits,andIfind,thattheRespondent refused to bargain with the Union herein inorder to test the validity of the Union's certification asrepresentativeofRespondent'semployeesintheappropriate unit I have heretofore found that there is nomerit in the Respondent's objections to the election andtherefore find that the certification of the Union by theBoard was proper in the first instance Accordingly, I findthat no valid defense has been raised by the Respondentto the complaint alleging that it unlawfully refused tohonor theUnion'scertificatebyrecognizingandbargaining collectively with it pursuant to its request Itherefore find that on and since September 12, 1966, thedate of the Union's request to bargain, the Respondenthas violated Section 8(a)(5) and (1) of the Act.IIITHE LFI ECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of the Respondent set forth in section If,above, occurring in connection with the operations of theRespondent have a close, intimate, and substantialrelation to trade, traffic, and commerce among the severalStates and tend to lead to labor disputes burdening andobstructing commerce and the free flow thereof.IVTHL REMEDYHaving found the Respondent engaged in unfair laborpractices in violation of Section 8(a)(5) and (1) of the Act,Ishall recommend that it cease and desist therefrom andtake certain affirmative action designed to effectuate the'0ihave taken into consideration the fact that in the case ofSmithIndustries,Inc ,164 NLRBNo 77,the Trial Examiner did not credit thetestimony of former employee Di Pasquale denying that Di Pasquale hadmade threats to employees that they would lose their jobs if they did notjoin the Union However,the only employee who testified in the instantproceeding as to threats by Di Pasquale was Shedrick Little whosetestimony,for reasons heretofore set forth,Ihave not acceptedpolicies of the Act. It has been found that the Respondenthas refused to bargain collectively with the Union as theexclusiverepresentativeoftheemployees in theappropriate unit herein It will therefore be recommendedthat the Respondent bargain collectively upon request withtheUnion as the exclusive bargaining representative ofthese employees and, if an understanding is reached,embody such understanding in a signed agreementUpon the basis of the foregoing findings of fact andupon the entire record in this case, I make the following.CONCLUSIONS OF LAW1.Smith Industries, Inc , is an employer within themeaning of Section 2(2) of the Act and is engaged incommerce within the meaning of Section 2(6) and (7) ofthe Act2.United Steelworkers of America, AFL-CIO, is alabor organization within the meaning of Section 2(5) ofthe Act3.On April 7, 1966, and at all times thereafter, theUnion was and now is the representative of a majority ofRespondent's employees for the purposes of collectivebargaining within the meaning of Section 9(a) of the Actintheappropriateunitdescribed in the followingparagraph4.Allproductionandmaintenanceemployees,employed by the Respondent at its Houston, Texas, plant,composed of the Tysco Division, Fastener Division,GalvanizingDivision,andSpecialCoatingDivision,excluding all office clerical employees, guards, watchmenand supervisors as defined in the Act, constitute a unitappropriate for the purposes of collective bargainingwithin the meaning of Section 9(b) of the Act5By refusing on and after September 12, 1966, tobargain collectivelywith the Union as the exclusiverepresentative of all its employees in the above-describedunit, the Respondent has engaged in and is engaging inunfair labor practices within the meaning of Section8(a)(5) and (1) of the Act6.The aforesaid- unfair labor practices are unfair laborpracticesaffectingcommerce within the meaning ofSection 2(6) and (7) of the Act.[Recommended Order omitted from publication.]